PER CURIAM:
On February 23, 1985, between 7:30 and 8:00 p.m., claimant Robert Rectenwald's friend, Tom Halstead, was operating claimant's vehicle, a 1984 Cavalier Station Wagon, in a southerly direction on U.S. 19 beyond Davis Creek when the vehicle struck a pothole. Claimant Robert Rectenwald originally filed this claim in his own name. The record reflects that the vehicle is titled in both Robert Rectenwald's name and that of his wife, Jeanne Rectenwald. The Court then, upon Mr. Rectenwald's agreement, amended the style of the claim to include Jeanne Rectenwald as a party claimant.
According to the claimant Robert Rectenwald, who was a passenger, the weather was very bad and it was raining. The vehicle hit a pothole which blew out the front tire completely. Introduced into evidence was an invoice reflecting repairs made to the automobile in the amount of $115.95.
Mr. Halstead confirmed the testimony of claimant Robert Rectenwald. He testified) though, that he estimated his speed as being not more than 30 miles per hour. He did not make a complaint to respondent.
The State is neither an insurer nor a guarantor of the safety of persons traveling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947) . For the State to be found liable, it must first have either actual or constructive notice of the defect in the roadway. Since there *68was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.